In the Missouri Court of Appeals
              Eastern District
JUNE 21, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b)
OR RULE 30.25(b).

1.    ED102967   RAFAEL GONZALEZ-CAMPOS, APP V DIR. OF REVENUE, RES

2.    ED103132 STATE OF MISSOURI, RES V JAMES Q. SMITH, APP

3.    ED103214 BRIAN F. TAYLOR, APP V STATE OF MISSOURI, RES

4.    ED103258 JEREMIAH F. MCMILLON, APP V STATE OF MISSOURI, RES

5.    ED103300 DARY MCCOY, APP V STATE OF MISSOURI, RES

6.    ED103325 SCOTT MCCABE, APP V STATE OF MISSOURI, RES

7.    ED103339 SHEDRICK SYKES, APP V STATE OF MISSOURI, RES

8.    ED103413 STATE OF MISSOURI, RES V ALICE MAHANEY, APP

9.    ED103482 K. J., APP V RONALD REPLOGLE, RES

10.   ED103551 ARLEE HAYES III, APP V STATE OF MISSOURI, RES



CORRECTION(S):

1.    ED102826   STATE OF MISSOURI, RES V JERYL A. DANIELS, APP



WITHDRAWAL(S):

1.    ED103325 SCOTT MCCABE, APP V STATE OF MISSOURI, RES